PRESIDING JUSTICE HEIPLE dissenting: I agree with everything stated in the majority opinion until the last two paragraphs. Accordingly, I have no quarrel with the holding that plaintiff was not required to exhaust her remedies under the collective bargaining agreement. The vacancy issue is another matter entirely. A brief review of the facts is essential to a complete understanding. As of March 1983, both plaintiff and DeVinney were tenured teachers. DeVinney was the more senior. Defendánt sought to reduce its teaching force due to financial constraints. Apparently unaware that DeVinney was technically unqualified to teach the classes for which he was scheduled the upcoming fall, defendant followed the layoff procedure of the collective bargaining agreement and dismissed plaintiff. It was only in the following November that defendant learned of DeVinney’s alleged shortcomings. Before addressing the merits, it is also necessary to sort out the various claims that are and are not being made. Were perfect knowledge available to all concerned, plaintiff would have made a claim in March for wrongful termination, since defendant had dismissed her instead of DeVinney. Under the collective bargaining agreement, this would have been a matter for arbitration. Limitations periods to the contrary notwithstanding, the claim is still theoretically viable. However, this is not the claim which plaintiff has urged. Her theory is that she did not know that the termination was wrongful at the time she was covered by the collective bargaining agreement. However, when all concerned became aware of the potential wrongfulness of her termination, she was no longer a member of the bargaining unit. Moreover, her right to recover arises from neither the collective bargaining agreement nor from the termination as such: it is based in the statute. Hence, she is entitled to forego the grievance process and to sue directly. Plaintiff asks for monetary damages based on defendant’s breach of her statutory recall rights. The relevant section of the School Code reads: “If the board has any vacancies for the following school year, *** the positions thereby becoming available shall be tendered to the teachers so removed so far as they are legally qualified to hold such positions.” (Ill. Rev. Stat. 1985, ch. 12 — 2, par. 24-12.) It is clear from the statute, however, that plaintiff has no recall rights unless there is a vacancy or a position becomes available. But there is no vacancy. DeVinney not only is still teaching, but there is an outstanding question as to whether he actually should be removed. Absent a vacancy, there is no position for plaintiff to be recalled into. Therefore, defendant has not wrongfully failed to recall plaintiff as a full-time teacher. I note that this interpretation carries with it a large qualification based on the unique factual situation here. School districts cannot be allowed to dismiss qualified teachers and replace them with unqualified teachers and then assert the lack of a vacancy to frustrate statutory recall rights. In the case at bar, there is no indication that defendant manipulated the situation to deprive plaintiff of her rights. The reason I am forced to countenance what might seem to be an inequitable outcome is that the statute does not cover plaintiff’s situation. The operative portion of section 24 — 12 could have been drafted to include “vacancies,” “positions becoming available” or “positions held by unqualified teachers.” However, it does not so read. It would be an unwarranted construction of the current section 24 — 12 to read that provision in, in spite of what equity might seem to require. Moreover, it would also drastically change the character of cases such as this, since the status of third parties would be at issue. Accordingly, I would affirm the judgment of the circuit court.